Exhibit 10.2

GUARANTY

This GUARANTY (this “Guaranty”) is executed as of November 3, 2016, by TOYS “R”
US, INC., a Delaware corporation, whose address for all purposes hereunder is 1
Geoffrey Way, Wayne, New Jersey 07470 (together with any successors and
permitted assigns, “Guarantor”), for the benefit of GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited partnership, whose address for all purposes
hereunder is 6011 Connection Drive, Suite 550, Irving, Texas 75039 (“GS”) and
BANK OF AMERICA, N.A., a national banking association, whose address for all
purposes hereunder is having an address at 214 North Tryon Street,
NC1-027-15-01, Charlotte, North Carolina 28255 (“BOA”; together with GS and each
of their respective successors and assigns, individually and/or collectively, as
the context may require, “Lender”).

W I T N E S S E T H

WHEREAS, Lender has agreed to make a loan (the “Loan”) to Toys “R” Us Property
Company II, LLC, a Delaware limited liability company (“Borrower”), in the
original principal amount of Five Hundred Twelve Million and No/100 Dollars
($512,000,000.00), pursuant to that certain Loan Agreement, dated as of the date
hereof, by and between Borrower and Lender (as the same may be amended,
restated, replaced, extended, supplemented or otherwise modified from time to
time, the “Loan Agreement”; capitalized terms used herein but not otherwise
defined shall have the respective meanings ascribed to such terms in the Loan
Agreement);

WHEREAS, to evidence the Loan, Borrower has executed and delivered (i) a
Promissory Note A-1, dated as of the date hereof, in the original principal
amount of $256,000,000.00 to GS and (ii) a Promissory Note A-2, dated as of the
date hereof, in the original principal amount of $256,000,000.00 to BOA (as each
of the same may be amended, restated, replaced, extended, supplemented, or
otherwise modified from time to time, collectively, the “Note”), and Borrower
has or will become indebted, and may from time to time become further indebted,
to Lender with respect to the Loan;

WHEREAS, Lender requires as a condition to making the Loan that Guarantor agrees
to unconditionally guaranty for the benefit of Lender and its successors and
assigns, the full and timely payment and performance of the Guaranteed
Obligations (as hereinafter defined);

WHEREAS, Guarantor directly and/or indirectly owns an interest in Borrower and
will derive substantial economic benefit from the making of the Loan by Lender
to Borrower; and

WHEREAS, Guarantor has agreed to execute and deliver this Guaranty in order to
induce Lender to make the Loan.

NOW, THEREFORE, to induce Lender to make the Loan to Borrower and in
consideration for the substantial benefit Guarantor will derive from the making
of the Loan and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligations. Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Lender the full and timely payment and performance
of all of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby absolutely, irrevocably and unconditionally covenants and
agrees that it is liable for the Guaranteed Obligations as primary obligor.

1.2 Definitions of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means all obligations and liabilities of Borrower pursuant to
Section 9.19(b) of the Loan Agreement.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute and continuing
guaranty of payment and not a guaranty of collection. No exculpatory language
contained in any of the other Loan Documents shall in any event or under any
circumstances modify, qualify or affect the personal recourse obligations and
liabilities of Guarantor hereunder. This Guaranty may not be revoked by
Guarantor and shall continue to be effective with respect to the Guaranteed
Obligations arising or created after any attempted revocation by Guarantor and,
if Guarantor is a natural person, after Guarantor’s death, in which event this
Guaranty shall be binding upon Guarantor’s estate and Guarantor’s legal
representatives and heirs. It is the intent of Guarantor and Lender that the
obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that so long as any portion of
the Indebtedness shall be outstanding, such obligations and liabilities shall
not be discharged or released in whole or in part, by any act or occurrence
(other than the defense of actual payment in full of the Guaranteed Obligations)
(including the fact that at any time or from time to time the Indebtedness or
the Guaranteed Obligations may be increased or reduced) that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of Guarantor. This Guaranty may be enforced by Lender and any subsequent holder
of the Note or any part thereof and shall not be discharged by the assignment or
negotiation of all or any part of the Note.

1.4 Intentionally Omitted.

1.5 Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder shall not
be reduced, discharged or released because or by reason of any existing or
future set-off, offset, claim or defense of any kind or nature that Borrower,
Guarantor or any other Person has or may hereafter have against Lender or
against payment of the Indebtedness or the Guaranteed Obligations (other than
the defense of actual payment in full of the Guaranteed Obligations), whether
such set-off, offset, claim or defense arises in connection with the Guaranteed
Obligations or otherwise.

 

2



--------------------------------------------------------------------------------

1.6 No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary for
Lender (and Guarantor hereby waives, to the extent such waiver is not prohibited
by applicable Legal Requirements, any rights that Guarantor may have to require
Lender) to take any action, obtain any judgment or file any claim prior to
enforcing this Guaranty, including to (i) institute suit or otherwise enforce
Lender’s rights, or exhaust its remedies, against Borrower or any other Person
liable on all or any part of the Indebtedness or the Guaranteed Obligations, or
against any other Person, (ii) enforce Lender’s rights, or exhaust any remedies
available to Lender, against any collateral that shall ever have been given to
secure all or any part of the Indebtedness or the Guaranteed Obligations,
(iii) join Borrower or any other Person liable on the Guaranteed Obligations in
any action seeking to enforce this Guaranty or (iv) resort to any other means of
obtaining payment of all or any part of the Indebtedness or the Guaranteed
Obligations. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.

1.7 Payment by Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid or performed when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, within ten (10) Business Days after
receipt of demand by Lender and without presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due thereon to Lender. Amounts not
paid when due hereunder shall accrue interest at the Default Rate, unless such
amounts already include interest at the Default Rate pursuant to the terms of
the other Loan Documents. Such demands may be made at any time coincident with
or after the time for payment of all or any part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different
Guaranteed Obligations.

1.8 Application of Payments. If, at any time, there is any Indebtedness or
obligations of Borrower to Lender that is not guaranteed by Guarantor, Lender,
without in any manner impairing its rights hereunder, may, at its option, apply
all amounts realized by Lender from any collateral or security held by Lender
first to the payment of such unguaranteed Indebtedness or obligations, with the
remaining amounts, if any, to then be applied to the payment of the Indebtedness
or obligations guaranteed by Guarantor.

1.9 Waivers.

(a) Guarantor hereby assents to all of the terms and agreements heretofore or
hereafter made by Borrower with Lender (including the provisions of the Loan
Documents) and hereby waives, to the extent such waiver is not prohibited by
applicable Legal Requirements, diligence, presentment, protest, demand on
Borrower for payment or otherwise, filing of claims, requirement of a prior
proceeding against Borrower and all notices (other than notices expressly
provided for hereunder or required to be delivered under applicable law),
including notice of:

(i) the acceptance of this Guaranty;

(ii) the present existence or future incurring of all or any part of the
Indebtedness, or any future change to the time, manner or place of payment of,
or in any other term of all or any part of the Indebtedness or the Guaranteed
Obligations;

 

3



--------------------------------------------------------------------------------

(iii) any amendment, modification, replacement or extension of any of the Loan
Documents (other than this Guaranty and the Environmental Indemnity);

(iv) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory note
or other documents arising under the Loan Documents or in connection with the
Property;

(v) Lender’s transfer, participation, componentization or other disposition of
all or any part of the Loan or this Guaranty, or an interest therein, to any
Person acquiring all or any portion of, or interest in, the Loan;

(vi) the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;

(vii) any protest, proof of non-payment or default by Borrower, or the
occurrence of a breach or an Event of Default, or the intent to accelerate or of
acceleration in relation to any instrument relating to the Indebtedness or the
Guaranteed Obligations;

(viii) the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Indebtedness or the Guaranteed Obligations,
or any part thereof; or

(ix) any other action at any time taken or omitted to be taken by Lender
generally in accordance with the Loan Documents and all demands and notices of
every kind in connection with this Guaranty, the other Loan Documents and any
other documents or agreements evidencing, securing or relating to the
Indebtedness or the Guaranteed Obligations, or any part thereof, except such
notices and demands expressly required to be delivered by Lender herein.

(b) Guarantor hereby waives, to the extent such waiver is not prohibited by
applicable Legal Requirements, any and all rights it may now or hereafter have
to, and covenants and agrees that it shall not at any time, insist upon, plead
or in any manner whatsoever claim or take the benefit or advantage of, any and
all appraisal, valuation, stay, extension, marshaling-of-assets or redemption
laws, or right of homestead or exemption, whether now or at any time hereafter
in force, that may delay, prevent or otherwise affect the performance by
Guarantor of its obligations under, or the enforcement by Lender of, this
Guaranty. Guarantor hereby further waives, to the extent such waiver is not
prohibited by applicable Legal Requirements, any and all rights it may now or
hereafter have to, and covenants and agrees that it shall not, set up or claim
any defense, counterclaim (other than mandatory counterclaims), cross-claim,
set-off, offset, right of recoupment or other objection of any kind to any
action, suit or proceeding in law, equity or otherwise, or to any demand or
claim that may be instituted or made by Lender hereunder, except for the defense
of the actual payment in full of the Guaranteed Obligations hereunder.

(c) Guarantor specifically acknowledges and agrees that the waivers made by it
in this Section and in the other provisions of this Guaranty are of the essence
of the Loan transaction and that, but for this Guaranty and such waivers, Lender
would not make the Loan to Borrower.

 

4



--------------------------------------------------------------------------------

1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, until the repayment in full of the
Indebtedness, Guarantor hereby unconditionally and irrevocably waives, releases
and abrogates any and all rights it may now or hereafter have under any
agreement, at law or in equity (including any law subrogating the Guarantor to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
Person liable for payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under or in connection with this Guaranty or
otherwise.

1.11 Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any time
all or any part of any payment at any time received by Lender from, or on behalf
of, Borrower or Guarantor under or with respect to this Guaranty is held to
constitute a Preferential Payment (as defined in Section 4.4), or if Lender is
required to rescind, restore or return all or part of any such payment or pay
the amount thereof to another Person for any reason (including the insolvency,
bankruptcy reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder), then the Guaranteed Obligations
hereunder shall, to the extent of the payment rescinded, restored or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by Lender, and the Guaranteed Obligations hereunder shall continue to be
effective or reinstated, as the case may be, as to such payment as though such
previous payment to Lender had never been made.

1.12 Release of Guaranty; Termination.

(a) Notwithstanding anything to the contrary contained in this Guaranty,
Guarantor shall have no liability under this Guaranty for any Guaranteed
Obligations if (i) such Guaranteed Obligations arise as a result of any act,
event or condition first arising or occurring on or after (and not prior to) the
earliest to occur of (a) the date of the transfer of title to one-hundred
percent (100%) of the Properties to Lender (or any of its Affiliates or
designees or a purchaser at a foreclosure sale) pursuant to a foreclosure, deed
in lieu of foreclosure or similar action of Lender under the Loan Documents or
(b) the date of the transfer of title to one-hundred percent (100%) of the
Mezzanine Loan Collateral to Mezzanine Lender (or any of its Affiliates or
designees or a purchaser at a foreclosure sale) pursuant to a foreclosure,
assignment in lieu of foreclosure or similar action of Mezzanine Lender’s lien
under the Mezzanine Loan Documents, and (ii) such act, event or condition
referred to in clause (i) was not caused by actions or omissions of Borrower,
Master Tenant, Guarantor or any of their respective Affiliates.

(b) This Guaranty will automatically terminate (i) upon repayment in full of the
Indebtedness (except for any of the Guaranteed Obligations which by their
express terms survive the repayment in full of the Indebtedness) or (ii) in the
event Guarantor is replaced in accordance with the terms of the Loan Agreement,
upon the delivery to Lender of a replacement guaranty substantially in the form
hereof and otherwise reasonably acceptable to Lender by such Person acceptable
to Lender in its reasonable discretion with respect to Guaranteed Obligations
first arising on or after such date. At such time as this Guaranty is
terminated, Lender shall, upon written request of Guarantor, promptly execute
such documents (in form and substance reasonably

 

5



--------------------------------------------------------------------------------

acceptable to Lender) and take such action as may be reasonably necessary to
document the termination of this Guaranty (to the extent provided above);
provided that Guarantor shall pay and reimburse Lender for all reasonable and
actual out of pocket costs and expenses in doing so.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT

REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS

2.1 Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives, to the extent such waiver is not prohibited by applicable Legal
Requirements, any common law, equitable, statutory or other rights (including
rights to notice) or defenses that Guarantor might otherwise have as a result of
or in connection with any of the following:

(a) Modifications. Any change in the time, manner or place of payment of all or
any part of the Indebtedness or the Guaranteed Obligations, or in any other term
thereof, or any renewal, extension, increase, alteration, rearrangement,
amendment, or other modification to any provision of any of the Loan Documents
(other than this Guaranty and the Environmental Indemnity) or any other
document, instrument, contract or understanding between Borrower and Lender or
any other Person pertaining to the Indebtedness or the Guaranteed Obligations.

(b) Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that Lender might extend, grant or give to Borrower, Guarantor or any
other Person with respect to any provision of this Guaranty or any of the other
Loan Documents.

(c) Condition of Borrower or Guarantor. Borrower’s or Guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of Borrower’s or
Guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, consolidation, merger arrangement, composition,
readjustment or the commencement of any other similar proceedings affecting
Borrower or Guarantor or any of the assets of either of them, including (A) the
release or discharge of Borrower from the payment and performance of its
obligations under any of the Loan Documents by operation of law or (B) the
impairment, limitation or modification of the liability of Borrower, its
partners or Guarantor, or of any remedy for the enforcement of Lender’s rights,
under this Guaranty or any of the other Loan Documents, resulting from the
operation of any present or future provisions of the Bankruptcy Code or other
present or future federal, state or applicable statute of law or from the
decision in any court.

(d) Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Loan Documents, or of any other document or agreement executed in
connection with the Indebtedness or the Guaranteed Obligations for any reason
whatsoever, including the fact that (i)

 

6



--------------------------------------------------------------------------------

the Indebtedness or the Guaranteed Obligations, or any part thereof, exceeds the
amount permitted by law, (ii) the act of creating the Indebtedness or the
Guaranteed Obligations, or any part thereof, is ultra vires, (iii) the officers
or representatives executing the Loan Documents or any other document or
agreement executed in connection with the creating of the Indebtedness or the
Guaranteed Obligations, or any part thereof, acted in excess of their authority,
(iv) the Indebtedness or the Guaranteed Obligations, or any part thereof,
violates applicable usury laws, (v) Borrower or Guarantor has valid defenses
(except the defense of actual payment in full of the applicable Guaranteed
Obligations), claims or offsets (whether at law, in equity or by agreement) that
render the Indebtedness or the Guaranteed Obligations wholly or partially
uncollectible, (vi) the creation, performance or repayment of the Indebtedness
or the Guaranteed Obligations, or any part thereof (or the execution, delivery
and performance of any document or instrument representing the Indebtedness or
the Guaranteed Obligations, or any part thereof, or executed in connection with
the Indebtedness or the Guaranteed Obligations, or given to secure the repayment
of the Indebtedness or the Guaranteed Obligations, or any part thereof), is
illegal, uncollectible, legally impossible or unenforceable or (vii) any of the
Loan Documents or any other document or agreement executed in connection with
the Indebtedness or the Guaranteed Obligations, or any part thereof, has been
forged or otherwise are irregular or not genuine or authentic.

(e) Release of Obligors. Any compromise or full or partial release of the
liability of Borrower or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Loan Documents.

(f) Release of Collateral; Other Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment by Lender (including
negligent, willful, unreasonable or unjustifiable impairment) of, or failure to
perfect or obtain protection of, any collateral, property or security at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Indebtedness or the Guaranteed Obligations; or the taking or
accepting of any other security, collateral or guaranty or other assurance of
payment for all or any part of the Indebtedness or the Guaranteed Obligations.

(g) Offset. Any existing or future right of set-off, offset, claim, counterclaim
or defense of any kind or nature against Lender or any other Person, which may
be available to or asserted by Guarantor or Borrower (other than the defense of
actual payment in full of the Guaranteed Obligations).

(h) Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Borrower
under any of the Loan Documents or Guarantor under this Guaranty.

(i) Event of Default. The occurrence of any Event of Default or any potential
Event of Default under any of the Loan Documents, whether or not Lender has
exercised any of its rights and remedies under the Loan Documents upon the
happening of any such Event of Default or potential Event of Default.

 

7



--------------------------------------------------------------------------------

(j) Actions Omitted. The absence of any action to enforce any of Lender’s rights
under the Loan Documents or available to Lender at law, equity or otherwise, to
recover any judgment against Borrower or to enforce a judgment against Borrower
under any of the Loan Documents.

(k) Other Dealings. The occurrence of any other dealing, transaction, matter or
thing between Guarantor and Lender, other than an amendment or release of this
Guaranty executed by Guarantor and Lender, in each of their respective sole
discretion.

(l) Application of Sums. The application of any sums by whomsoever paid or
however realized to any amounts owing by Guarantor or Borrower to Lender in such
manner as Lender shall determine in its sole discretion, subject to, and
otherwise in accordance with, the terms of the Loan Agreement and the other Loan
Documents.

(m) Ownership Interest. Any change in or termination of the ownership interest
of Guarantor (whether direct or indirect).

(n) Other Circumstances. Any other circumstance that might otherwise constitute
a legal or equitable discharge or defense of a guarantor generally, it being the
unambiguous and unequivocal intention of Guarantor and Lender that the liability
of Guarantor hereunder shall be direct and immediate and that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Guaranteed Obligations.

2.2 Indebtedness or Other Obligations of Guarantor. If Guarantor is or becomes
liable for any Indebtedness owed by Borrower to Lender by endorsement or
otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected by this Guaranty and the rights of Lender hereunder
shall be cumulative of any and all other rights that Lender may ever have
against Guarantor. The exercise by Lender of any right or remedy hereunder or
under any other instrument or at law or in equity shall not preclude the
concurrent or subsequent exercise of any right or remedy under any other
instrument or at law or in equity, including the making of multiple demands
hereunder. Further, without in any way diminishing or limiting the generality of
the foregoing, it is specifically understood and agreed that this Guaranty is
given by Guarantor as an additional guaranty to any and all guarantees as may
heretofore have been or may hereafter be executed and delivered by Guarantor in
favor of Lender, whether relating to the obligations of Borrower under the Loan
Documents or otherwise, and nothing herein shall ever be deemed to replace or be
in-lieu of any other such previous or subsequent guarantees.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. To induce Lender to enter into the Loan
Documents and extend credit to Borrower, Guarantor hereby represents and
warrants to Lender as of the date hereof as follows:

(a) Due Formation, Authorization and Enforceability. Guarantor is duly organized
and validly existing under the laws of the jurisdiction of its incorporation or
formation, as the case may be, and has full power and legal right to execute and
deliver this Guaranty and to perform under this Guaranty and the transactions
contemplated hereunder. Guarantor has taken all necessary action to authorize
the execution, delivery and performance of this Guaranty and the transactions
contemplated hereunder. This Guaranty has been duly authorized, executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, ,subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(b) Benefit to Guarantor. Guarantor hereby acknowledges that Lender would not
make the Loan but for the personal liability undertaken by Guarantor under this
Guaranty. Guarantor is an affiliate of Borrower and directly or indirectly
benefits from the making of the Loan to Borrower.

(c) Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower and is
familiar with the value of any and all collateral granted, or intended to be
granted, as security for the Indebtedness or the Guaranteed Obligations;
provided, however, Guarantor is not relying on such financial condition or such
collateral as an inducement to enter into this Guaranty.

(d) No Representation by Lender. Neither Lender nor any other Person has made
any representation, warranty or statement to Guarantor or to any other Person in
order to induce the Guarantor to execute this Guaranty.

(e) Solvency. Guarantor has not entered into this Guaranty with the actual
intent to hinder, delay or defraud any creditor. Guarantor received reasonably
equivalent value in exchange for the Guaranteed Obligations. Guarantor is not
presently insolvent, and the execution and delivery of this Guaranty will not
render Guarantor insolvent.

(f) No Conflicts. The execution and delivery of this Guaranty by Guarantor, and
the performance of transactions contemplated hereunder do not and will not
(i) conflict with or violate any material Legal Requirements regulation
(including Regulation U, Regulation X or Regulation T), order, writ, judgment,
injunction, decree or permit affecting Guarantor or any of its assets or
property, (ii) conflict with, result in a breach of, or constitute a default
(including any circumstance or event that would be a default but for the lack of
due notice or lapse of time or both) under any of the terms, conditions or
provisions of any of Guarantor’s organizational documents or any material
agreement or instrument to which Guarantor is a party, or by which Guarantor or
its assets or property are bound or (iii) result in the creation or imposition
of any Lien on any of Guarantor’s assets or property.

(g) Litigation. To Guarantor’s knowledge, there is no action, suit, proceeding,
arbitration or investigation pending or threatened against Guarantor in any
court or by or before any other Governmental Authority, in each case, which, if
adversely determined, would reasonably be expected to materially and adversely
affect the performance of Guarantor’s obligations and duties under this
Guaranty. There are no outstanding or unpaid judgments against Guarantor.

 

9



--------------------------------------------------------------------------------

(h) Consents. No consent, approval, authorization, order or filings of or with
any court or Governmental Authority is required for the execution, delivery and
performance by Guarantor of, or compliance by Guarantor with, this Guaranty or
the consummation of the transactions contemplated hereunder, other than those
that have been obtained by Guarantor.

(i) Compliance. Guarantor is not in default or violation of any regulation,
order, writ, injunction, decree or demand of any Governmental Authority, the
violation or default of which would reasonably be expected to materially and
adversely affect the condition or business of Guarantor or would reasonably be
expected to materially and adversely affect its performance hereunder.

(j) Financial Information. All financial data that have been delivered to Lender
with regard to Guarantor (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of Guarantor as of
the date of such reports in all material respects and (iii) have been prepared
in accordance with GAAP throughout the periods covered, except as may be
explicitly disclosed therein.

(k) No Defenses. This Guaranty and the obligations of Guarantor hereunder are
not subject to, and Guarantor has not asserted, any right of rescission, offset,
counterclaim, cross-claim, recoupment or affirmative or other defense of any
kind and neither the operation of any of the terms of this Guaranty nor the
exercise of any right hereunder will render the Guaranty unenforceable in whole
or in part.

(l) Tax Filings. Guarantor has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid, or has made adequate provision for the payment of, all federal, state and
local taxes, charges and assessments payable by Guarantor, except for taxes
(i) that are not yet delinquent or (ii) the nonpayment of which would not
reasonably be expected to have a Material Adverse Effect. Guarantor reasonably
believes that its tax returns properly reflect in all material respects the
incomes and taxes of Guarantor for the periods covered thereby.

(m) No Bankruptcy Filing. Guarantor is not and has not at any time in the past
ten (10) years been a debtor in any voluntary or involuntary state or federal
bankruptcy, insolvency or similar proceeding. Guarantor is contemplating neither
the filing of a petition under any state or federal bankruptcy or insolvency
laws nor the liquidation of its assets or property and Guarantor does not have
any knowledge of any Person contemplating the filing of any such petition
against it. During the ten year period preceding the Closing Date, no such
petition has been filed by or against any person who owns or controls, directly
or indirectly, ten percent or more of the beneficial ownership interests of
Guarantor.

 

10



--------------------------------------------------------------------------------

(n) No Change in Facts or Circumstances; Full and Accurate Disclosure. There has
been no material adverse change in any condition, fact, circumstance or event,
and there is no fact or circumstance presently known to Guarantor that has not
been disclosed to Lender, in each case that would make the financial statements
or other documents submitted in connection with the Loan or this Guaranty
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects, or would reasonably be expected to
materially and adversely affect, Guarantor or its business, operations or
conditions (financial or otherwise).

(o) Embargoed Person. (i) None of the funds or other assets of Guarantor
constitute property directly, or, to the best of Guarantor’s knowledge,
indirectly, of any Embargoed Person and (ii) none of the funds of Guarantor have
been directly, or, to the best of Guarantor’s knowledge, have been indirectly,
derived from any unlawful activity. Notwithstanding anything to the contrary
contained herein, the representations and warranties contained in this
subsection shall survive in perpetuity.

(p) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Guarantor: (a) is not currently identified on the OFAC List and (b) is not
a Person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
any Legal Requirement.

(q) Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

ARTICLE IV

SUBORDINATION OF CERTAIN DEBT

4.1 Subordination of Guarantor’s Conditional Rights. As used herein, the term
“Guarantor’s Conditional Rights” shall mean any and all debts and liabilities of
Borrower owed to Guarantor, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Borrower thereon be
direct, contingent, primary, secondary, several, joint and several or otherwise,
and irrespective of whether such debts or liabilities be evidenced by note,
contract, open account or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been or
may hereafter be created or the manner in which they have been or may hereafter
be acquired by Guarantor.

4.2 Liens Subordinate; Standstill. Notwithstanding any other provision of this
Guaranty to the contrary, until the repayment in full of the Indebtedness,
Guarantor hereby agrees that (i) all Guarantor’s Conditional Rights and any and
all liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guarantor’s Conditional Rights
shall be and remain, at all times, inferior and subordinate in all respects to
the payment in full of the Indebtedness and any and all liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Indebtedness, regardless of whether such encumbrances in
favor of Guarantor or Lender presently exist or are hereafter created or attach,
(ii) Guarantor shall not be entitled to, and shall not, receive or collect,
directly or indirectly, from Borrower or any other Person any amount pursuant to
or in satisfaction of any of the Guarantor’s Conditional Rights and
(iii) Guarantor shall not, without the prior written consent of Lender,
(x) exercise or enforce any creditor’s right it may have against Borrower in
respect of any of the Guarantor’s Conditional Rights or (y) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings

 

11



--------------------------------------------------------------------------------

(judicial or otherwise, including the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Borrower held by
Guarantor.

4.3 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right and authority, either
in its own name or as an attorney-in-fact for Guarantor, to prove its claim in
any such proceeding and to take such other steps as may be necessary so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments that would otherwise be payable
pursuant to or in satisfaction of any of the Guarantor’s Conditional Rights.
Until the Indebtedness is indefeasibly repaid in full and to the extent not
prohibited by applicable Legal Requirements, Guarantor hereby assigns any and
all such dividends and payments to Lender.

4.4 Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution that is prohibited by this Guaranty on account of any of the
Guarantor’s Conditional Rights and either (i) such amount is paid to Guarantor
at any time when any part of the Indebtedness or the Guaranteed Obligations
shall not have been paid in full or, (ii) regardless of when such amount is paid
to Guarantor, any payment made by, or on behalf of, Borrower to Lender is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid by Lender or paid over to a trustee, receiver or any
other Person, whether under any bankruptcy act or otherwise (such payment, a
“Preferential Payment”), then such amount paid to Guarantor shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited and applied upon the Indebtedness or the Guaranteed Obligations,
whether matured or unmatured, in such order as Lender, in its sole and absolute
discretion, shall determine. To the extent that any of the provisions of this
Article 4 shall not be enforceable, Guarantor agrees that until such time as the
Indebtedness and the Guaranteed Obligations have been paid in full and the
period of time has expired during which any payment made by Borrower to Lender
may be determined to be a Preferential Payment, all of the Guarantor’s
Conditional Rights, to the extent not validly waived, shall be subordinate to
Lender’s right to full payment of the Indebtedness and the Guaranteed
Obligations and Guarantor shall not enforce any of the Guarantor’s Conditional
Rights during such period.

ARTICLE V

REPORTING

5.1 Intentionally Omitted.

5.2 Reporting; Existence. The following requirements shall apply Guarantor:

(a) As soon as available, and in any event within ninety (90) days after the
close of each Fiscal Year, Guarantor shall furnish to Lender, in an Excel
spreadsheet file in electronic format (which may be via an intralinks site at
Guarantor’s sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format, annual financial statements of

 

12



--------------------------------------------------------------------------------

Guarantor (provided, however, such spreadsheets and financial statements shall
not be required in the event that such items are filed pursuant to a Form 8-K,
Form 10-K, or Form 10-Q, as applicable), including a balance sheet, together
with related statements of operations, equityholders’ capital and cash flows for
such Fiscal Year, audited by a “Big Four” accounting firm whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP applied on a consistent basis and shall not be qualified as to the
scope of the audit or as to the status of Guarantor as a going concern, other
than solely with respect to, or resulting solely from an upcoming maturity date
of Indebtedness incurred under the Loan Agreement occurring within one year from
the time such opinion is delivered.

(b) As soon as available, and in any event within sixty (60) days after the end
of each Fiscal Quarter (but excluding the fourth Fiscal Quarter of each Fiscal
Year), Guarantor shall furnish to Lender, in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Guarantor’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, or in either case, in such other format as may be reasonably acceptable
to Lender, quarterly and year-to-date unaudited financial statements, prepared
for such fiscal quarter with respect to Guarantor, including a balance sheet of
Guarantor as of the end of such Fiscal Quarter, together with related statements
of operations, equityholders’ capital and cash flows for such Fiscal Quarter and
for the portion of the Fiscal Year ending with such Fiscal Quarter, which
statements shall be accompanied by an Officer’s Certificate certifying that the
same are true, correct and complete and were prepared in accordance with GAAP
applied on a consistent basis, subject to changes resulting from audit and
normal year-end audit adjustments.

(c) Guarantor shall make its representatives and officers available to Lender
from time to time, upon Lender’s reasonable request, to explain or discuss any
financial information provided by Guarantor to Lender under Sections 5.2(a) and
(b).

(d) Guarantor will preserve and maintain its legal existence. Until such time as
the Indebtedness has been indefeasibly repaid in full, Guarantor shall not enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets unless, only with
respect to a merger or consolidation or amalgamation, or a sale of all or
substantially all of its assets, (i) the surviving entity assumes the
obligations of Guarantor hereunder and under the other Loan Documents if not
already a party to this Guaranty and the Environmental Indemnity, and (ii) such
transaction does not result in a Prohibited Change of Control.

ARTICLE VI

MISCELLANEOUS

6.1 Lender’s Benefit; No Impairment of Loan Documents. This Guaranty is for the
benefit of Lender and its successors and assigns and nothing contained herein
shall impair, as between Borrower and Lender, the obligations of Borrower under
the Loan Documents. Lender and its successors and assigns shall have the right
to assign, in whole or in part, this Guaranty and the other Loan Documents to
any Person acquiring all or any portion of or interest in the Loan and to
participate all or any portion of the Loan, including any servicer or trustee in
connection with a Securitization in each case in accordance with the terms of
the Loan Agreement.

 

13



--------------------------------------------------------------------------------

6.2 Successors and Assigns; Binding Effect. This Guaranty shall be binding upon
Guarantor and its successors and assigns and, if Guarantor is a natural person,
upon Guarantor’s heirs, executors and legal representatives, whether by
voluntary action of the parties or by operation of law. Notwithstanding anything
to the contrary herein, Guarantor may in no event delegate or transfer its
obligations under, or be released from, this Guaranty, except in accordance with
the terms of the Loan Agreement and this Guaranty.

6.3 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of or by Borrower or any interest in Borrower.

6.4 Costs and Expenses. If Guarantor should breach or fail to timely perform any
provision of this Guaranty, Guarantor shall, within ten (10) Business Days
receipt of demand by Lender, pay to Lender any and all actual, documented out of
pocket costs and expenses (including court costs and reasonable attorneys’ fees
and expenses) incurred by Lender in connection with the enforcement hereof or
the preservation of Lender’s rights hereunder. The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.

6.5 Not a Waiver; No Set-Off. The failure of any party to enforce any right or
remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Guaranty or
to declare a default for failure to effect prompt payment of any such other
amount. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce any of the Indebtedness or the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
that Guarantor has or may hereafter have against Borrower or Lender shall be
available hereunder to Guarantor (other than actual payment in full of the
Guaranteed Obligations).

6.6 PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR AGREEMENTS
AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM
SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE
TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.

 

14



--------------------------------------------------------------------------------

6.7 No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Lender, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand
on, Guarantor, shall entitle Guarantor to any other or future notice or demand
in the same, similar or other circumstances.

6.8 Separate Remedies. Each and all of Lender’s rights and remedies under this
Guaranty and each of the other Loan Documents are intended to be distinct,
separate and cumulative and no such right or remedy herein or therein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to Lender.

6.9 Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

6.10 Rules of Construction. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified: (i) all meanings attributed to defined terms in this
Guaranty shall be equally applicable to both the singular and plural forms of
the terms so defined, (ii) “including” means “including, but not limited to” and
“including, without limitation” and (iii) the words “hereof,” “herein,”
“hereby,” “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision,
article, section or other subdivision of this Guaranty. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.

6.11 Headings. The Section headings in this Guaranty are included in this
Guaranty for convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.

6.12 Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.

6.13 Counterparts; Facsimile Signatures. This Guaranty may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Guaranty.

 

 

15



--------------------------------------------------------------------------------

6.14 Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section). A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.

 

If to Lender:                        Goldman Sachs Mortgage Company    200 West
Street    New York, New York 10282    Attention: General Counsel and:    Bank of
America, N.A.    c/o Capital Markets Servicing Group    900 West Trade Street,
Suite 650    Mail Code: NC1-026-06-01    Charlotte, North Carolina 28255   
Attention: Servicing Manager    Telephone No: (866) 531-0957    Facsimile No.:
(704) 317-4501 With copies to:       Goldman Sachs Mortgage Company    200 West
Street    New York, New York 10282    Attention: J. Theodore Borter and Rene
Theriault and to:    Dechert LLP    Cira Centre    2929 Arch Street   
Philadelphia, Pennsylvania 19104    Attention: David W. Forti, Esq. If to
Guarantor:    Toys “R” Us, Inc.    1 Geoffrey Way    Wayne, New Jersey 07470   
Attention: Treasurer    Toys “R” Us, Inc.    1 Geoffrey Way    Wayne, New Jersey
07470    Attention: General Counsel with a copy to:    Latham & Watkins LLP   
885 Third Avenue    New York, NY 10022-4834    Attention: James I. Hisiger, Esq.

 

16



--------------------------------------------------------------------------------

6.15 Governing Law. (A) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, WITHOUT REGARD TO CHOICE OF LAW RULES
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), TO THE
EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR LENDER ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. GUARANTOR AND LENDER HEREBY EACH (i) IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND (ii) IRREVOCABLY SUBMIT TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

2711 Centerville Road, Suite 400

Wilmington, DE USA 19808

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.

6.16 Trial by Jury. GUARANTOR AND LENDER, TO THE FULLEST EXTENT THAT EACH MAY
LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND LENDER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR
AND LENDER.

 

17



--------------------------------------------------------------------------------

6.17 Brokers and Financial Advisors. Guarantor hereby represents that none of
Borrower, Guarantor or any of their respective affiliates has dealt with any
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Guaranty and/or the
other Loan Documents, other than Goldman, Sachs & Co., Bank of America Merrill
Lynch, and Lazard Frères & Co. LLC. Guarantor agrees to indemnify and hold
Lender harmless from and against any and all claims, liabilities, actual,
documented out of pocket costs and expenses of any kind in any way relating to
or arising from a claim by any Person that such Person acted on behalf of
Borrower, Guarantor or any of their respective affiliates in connection with the
transactions contemplated in this Guaranty and/or the other Loan Documents. The
provisions of this Section shall survive the expiration and termination of this
Guaranty and the repayment of the Indebtedness.

6.18 Impairment of Subrogation Rights; Waivers of Rights Under the
Anti-Deficiency Rules. Without limiting any of the other waivers and provisions
set forth in this Guaranty, Guarantor hereby irrevocably and unconditionally
waives all rights and defenses that Guarantor may have because the Indebtedness
is secured in whole or in part by real property, including any rights or
defenses that Guarantor may have or be entitled to assert based on or arising
out of any one or more of California Code of Civil Procedure Sections 580a,
580b, 580d or 726 or California Civil Code Section 2848. This means, among other
things that:

(a) Guarantor hereby agrees that during the continuation of an Event of Default,
Lender may elect to foreclose either judicially or nonjudicially against any
real or personal property collateral or security it holds for all or any part of
the Indebtedness or the Guaranteed Obligations, or accept an assignment of any
such collateral or security in-lieu of foreclosure, or compromise or adjust any
part of such obligations, or make any other accommodation with Borrower or
Guarantor, or exercise any other remedy against Borrower, Guarantor or any
collateral or security. No such action by Lender will release or limit the
liability of Guarantor to Lender, who shall remain liable under this Guaranty
after any such action, even if the effect of any such action is to deprive
Guarantor of the right to collect reimbursement from Borrower or any other
Person for any sums paid to Lender or of its rights of subrogation, contribution
or indemnity against Borrower or any other Person.

Without limiting the foregoing, Guarantor hereby waives all rights and defenses
arising out of an election of remedies by Lender, even though such an election
of remedies, such as nonjudicial foreclosure with respect to security for any of
the Guaranteed Obligations, has impaired or destroyed any right or ability that
Guarantor may have to seek reimbursement, contribution, or indemnification for
any amounts paid by Guarantor under this Guaranty, by the operation of
Section 580d of the California Code of Civil Procedure. Guarantor further
understands and acknowledges that in the absence of this waiver such potential
impairment or destruction of Guarantor’s rights, if any, may entitle Guarantor
to assert a defense to this Guaranty based on California Code of Civil Procedure
Section 580d as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40, 71
Cal. Rptr. 64 (1968), on the grounds, among others, that Lender should be
estopped from pursuing Guarantor because Lender’s election to foreclose

 

18



--------------------------------------------------------------------------------

may have impaired or destroyed such subrogation, reimbursement, contribution, or
indemnification rights of Guarantor. By execution of this Guaranty, Guarantor
hereby intentionally, freely, irrevocably, and unconditionally waives and
relinquishes any such defense and agrees that (i) Guarantor will be liable under
this Guaranty even though Lender has foreclosed judicially or nonjudicially
against any real or personal property collateral or security for Borrower’s
obligations, (ii) Guarantor will not assert any such defense in any action or
proceeding that Lender may begin to enforce this Guaranty and (iii) Guarantor
shall in no event be deemed to have any right, title, interest or claim under
any circumstance in or to any real or personal property held by Lender or any
third party following any foreclosure or assignment-in-lieu thereof of any such
collateral or security.

(b) Guarantor hereby intentionally, freely, irrevocably and unconditionally
waives and relinquishes all rights that may be available to Guarantor under any
provision of California law or under any California judicial decision, including
Sections 580a and 726(b) of the California Code of Civil Procedure, to limit the
amount of any deficiency judgment or other judgment that may be obtained against
Guarantor under this Guaranty to not more than the amount by which the unpaid
Guaranteed Obligations, plus all other Indebtedness due from Borrower under the
Loan Documents, exceeds the fair market value or fair value of any real or
personal property securing such obligations and any other Indebtedness due from
Borrower under the Loan Documents, including all rights to an appraisement of,
judicial or other hearing on, or other determination of the value of such
property. Guarantor understands and agrees that, as a result of the waiver of
the foregoing rights, privileges, benefits and defenses, and without limiting
the effect of the foregoing waiver, (i) Lender may have the ability to pursue
Guarantor or any other guarantor for a judgment on the Guaranteed Obligations
without having first foreclosed on the real or personal property collateral or
security for all or any part of the Indebtedness or the Guaranteed Obligations,
(ii) Lender may have the ability to sue Guarantor or any other guarantor for a
deficiency judgment on the Indebtedness or the Guaranteed Obligations after a
non-judicial foreclosure sale or, regardless of any election of remedies by
Lender, if the Guaranteed Obligations or any of the other Indebtedness of
Borrower to Lender under the Loan Documents is considered to have been provided
by a vendor to a buyer and to evidence part of the purchase price for the real
or personal property collateral or security and (iii) Lender may be entitled to
recover from Guarantor an amount that, when combined with the value of any real
or personal property foreclosed upon by Lender (or the proceeds of the sale of
which have been received by Lender) and any sums collected by Lender from
Borrower or other Person, might exceed the amount of the Guaranteed Obligations
plus all other Indebtedness due from Borrower under the Loan Documents.

(c) Notwithstanding the foregoing, nothing contained in this Section shall in
any way be deemed to imply that California law or any other state’s law other
than New York shall govern this Guaranty or any of the Loan Documents in any
respect, except as may be expressly set forth therein, including with respect to
the exercise of Lender’s remedies under the Loan Documents.

 

19



--------------------------------------------------------------------------------

6.19 Special State Provisions. In the event of any inconsistencies between the
other terms and conditions of this Guaranty and this Section 6.19, the terms and
conditions of this Section 6.19 shall control and be binding:

(a) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Colorado:

1. Guarantor hereby waives any rights which might otherwise exist under C.R.S.
§§ 13-50-102 or 13-50-103 (or under any corresponding or similar statute, future
statute or rule of law) by reason of any release of fewer than all of the
guarantors if there are multiple guarantors.

(b) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Georgia:

1. Guarantor hereby waives any rights which might otherwise exist under the
provisions of Section 10-7-24 of O.C.G.A. or 11-3-601 O.C.G.A.

(c) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Illinois:

1. Guarantor is acting solely as a guarantor and not as a surety and Guarantor
hereby specifically waives and agrees not to assert any defense, counterclaim,
set-off, benefit or right that Guarantor may now or hereafter have arising under
the Illinois Sureties Act, 740 ILCS 155/1, to the extent applicable; and

2. Guarantor hereby expressly waives and agrees not to assert any defense,
counterclaim, set-off, benefit or right that Guarantor may now or hereafter have
arising out of Lender’s breach of the covenant of good faith and fair dealing.

(d) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of North Carolina:

1. Guarantor waives, to the fullest extent permitted by law, all rights granted
by N.C. Gen. Stat. §§ 26-7 through 26-9, inclusive, including, without
limitation, all rights to require Lender to proceed against or exhaust any
collateral held by Lender to secure the Loan.

(e) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Oklahoma:

1. Guarantor hereby specifically waives and agrees not to assert any defense,
counterclaim, set-off, benefit or right that Guarantor may now or hereafter have
pursuant to the provisions of OKLA. STAT. tit. 12 § 686 (2011), OKLA. STAT. tit.
12A § 3-605 (2011) and OKLA. STAT. tit. 15 §§ 323, 334, 335, 337, 338 and 344
(2011).

2. To the extent that the laws of the State of Oklahoma apply to this Guaranty,
in addition to all other provisions contained herein, Guarantor further agrees
that the validity of this Guaranty and the obligations of Guarantor hereunder
shall in no way be terminated, affected or impaired by reason of Lender’s
election to foreclose any lien created by the Loan Documents, in which case
Lender is authorized to purchase for the account of Lender all or any part of
the collateral covered by such lien at public or private sale and to credit the

 

20



--------------------------------------------------------------------------------

actual amount recovered first against that portion of the obligations for which
Guarantor is not liable with any balance remaining to be applied in reduction of
the liability of Guarantor hereunder. Guarantor hereby waives any and all claims
for set-off of the collateral’s fair market value under 12 O.S. Section 686.

(f) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of South Carolina:

1. GUARANTOR HEREBY WAIVES AND RELINQUISHES ANY AND ALL STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUED OF THE INDIVIDUAL PROPERTY AND/OR
PROPERTIES.

2. GUARANTOR ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN NOTIFICATION
BEFORE THE TRANSACTION THAT A WAIVER OF STATUTORY APPRAISAL RIGHTS WAS REQUIRED
IN ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680.

(g) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Texas:

1. Guarantor hereby expressly waives any rights or defenses Guarantor may or
might otherwise become entitled to with respect to the provisions of
Section 17.001 and Sections 43.002 and 43.003 of the Texas Civil Practice and
Remedies Code, as amended, and the provisions of Sections 51.003, 51.004, and
51.005 of the Texas Property Code, as amended from time to time, and agrees that
the rights of Guarantor pursuant to the provisions of Section 43.004 of the
Texas Civil Practice and Remedies Code, as amended, shall be subject to,
secondary, subordinate and inferior in all respects to the rights of Lender
pursuant to this Guaranty.

2. Usury Disclaimer. No provision herein or in the Note or the Loan Documents
shall be construed to be or to create a contract by Guarantor to pay, as
consideration for the use, forbearance, or detention of money, interest in
excess of the rate or amount allowed by law. If any excess of interest in such
respect is provided for herein or in any such promissory note, security
instrument, or any other loan agreement, the provisions of this Section shall
govern, and neither Borrower nor Guarantor shall be obligated to pay the amount
of such interest to the extent that it is in excess of the amount permitted by
applicable law. The intention of the parties is to conform strictly to the usury
laws now in force. This Guaranty, the Note and the Loan Documents shall be held
subject to reduction to the amount allowed under said usury laws as now or
hereafter construed by the courts having jurisdiction.

(h) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of California:

1. Guarantor hereby waives the rights and benefits under California Civil Code
(“CC”) Section 2819, and agrees that by doing so Guarantor’s liability shall
continue even if the Lender alters any obligations under the Loan Documents in
any respect or the Lender’s remedies or rights against the Borrower are in any
way impaired or suspended without Guarantor’s consent.

 

21



--------------------------------------------------------------------------------

2. Guarantor hereby waives any and all benefits and defenses under CC
Section 2810 and agrees that by doing so Guarantor is liable even if the
Borrower had no liability at the time of execution of the Note or thereafter
ceased to be liable. Guarantor hereby waives any and all benefits and defenses
under CC Section 2809 and agrees that by doing so Guarantor’s liability may be
larger in amount and more burdensome than that of the Borrower.

3. Guarantor hereby waives any and all benefits and defenses under CC Sections
2845, 2849, 2850, 2899 and 3433, including, without limitation, the right to
require the Lender to (i) proceed against the Borrower or any other guarantor or
pledgor, (ii) proceed against or exhaust any security or collateral the Lender
may hold, or (iii) pursue any other right or remedy for Guarantor’s benefit, and
agrees that the Lender may proceed against Guarantor for the Guaranteed
Obligations without taking any action against the Borrower or any other
guarantor or pledgor and without proceeding against or exhausting any security
or collateral the Lender holds. Guarantor agrees that the Lender may
unqualifiedly exercise in its sole and absolute discretion, any or all rights
and remedies available to it against the Borrower or any other guarantor or
pledgor without impairing the Lender’s rights and remedies in enforcing this
Guaranty, under which Guarantor’s liabilities shall remain independent and
unconditional. Guarantor agrees that the Lender’s exercise of certain of such
rights or remedies may affect or eliminate Guarantor’s right of subrogation or
recovery against the Borrower and that Guarantor may incur partially or totally
non-reimbursable liability under this Guaranty. Without limiting the generality
of the foregoing, Guarantor expressly waives any and all benefits and defenses
under or based upon (1) California Code of Civil Procedure (“CCP”) Section 580a
or 726(b), which would otherwise limit Guarantor’s liability after a
non-judicial or judicial foreclosure sale to the difference between the
obligations guaranteed herein and the fair market value or fair value,
respectively, of the Premises or interests sold at such non-judicial or judicial
foreclosure sale, (2) CCP Sections 580b and 580d, which would otherwise limit
the Lender’s right to recover a deficiency judgment with respect to purchase
money obligations and after a non-judicial or judicial foreclosure sale,
respectively, (3) CCP Section 726 which, among other things, would otherwise
require the Lender to exhaust all of its security before a personal judgment may
be obtained for a deficiency, and (4) Union Bank v. Gradsky or subsequent
judicial decisions arising out of or related to CCP Sections 726, 580a, 580b or
580d.

4. Without limiting the generality of the foregoing, Guarantor waives all rights
and defenses arising out of an election of remedies by the Lender, even though
that election of remedies, such as a nonjudicial or judicial foreclosure with
respect to security for a Guaranteed Obligations, has destroyed Guarantor’s
rights of subrogation and reimbursement against the Borrower by the operation of
Section 580d of the California Code of Civil Procedure or otherwise. In
addition, Guarantor waives all rights and defenses that Guarantor may have
because the Guaranteed Obligation is secured by real property. This means, among
other things:

a. The Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by the Borrower.

b. If the Lender forecloses on any real property collateral pledged by the
Borrower:

 

22



--------------------------------------------------------------------------------

(1) The amount of the Guaranteed Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

(2) The Lender may collect from Guarantor even if the Lender, by foreclosing on
the real property collateral, has destroyed any right Guarantor may have to
collect from the Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because the Guaranteed Obligations is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure.

5. Guarantor hereby waives all benefits and defenses under CC Sections 2847,
2848 and 2849 and agrees that Guarantor shall have no right of subrogation or
reimbursement against the Borrower, no right of subrogation against any
collateral or security provided for in the Loan Documents and no right of
contribution against any other guarantor or pledgor unless and until all amounts
due under the Loan Documents have been paid in full and the Lender has released,
transferred or disposed of all of its right, title and interest in any
collateral or security. To the extent Guarantor’s waiver of these rights of
subrogation, reimbursement or contribution as set forth herein is found by a
court of competent jurisdiction to be void or voidable for any reason, Guarantor
agrees that Guarantor’s rights of subrogation and reimbursement against the
Borrower and Guarantor’s right of subrogation against any collateral or security
shall be unconditionally junior and subordinate to the Lender’s rights against
the Borrower and to the Lender’s right, title and interest in such collateral or
security, and Guarantor’s right of contribution against any other guarantor or
pledgor shall be unconditionally junior and subordinate to the Lender’s rights
against such other guarantor or pledgor.

6. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION
HEREOF, TO THE EXTENT PERMITTED BY LAW, GUARANTOR EXPRESSLY WAIVES AND AGREES
NOT TO ASSERT ANY AND ALL RIGHTS AND DEFENSES ARISING DIRECTLY OR INDIRECTLY
UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS 2787 TO 2855 INCLUSIVE
AND CHAPTER 2 OF TITLE 14, 2899 AND 3433 AND UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580A, 580B, 580D AND 726.

(i) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Oregon:

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
LENDER TO BE ENFORCEABLE.

[No Further Text on this Page; Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty all as of the day
and year first above written.

 

GUARANTOR:

 

TOYS “R” US, INC., a Delaware corporation

By:  

/s/ Chetan Bhandari

 

Name:

Title:

 

Chetan Bhandari

Senior Vice President – Corporate Finance and Treasurer